 1   WO
 2
 3
 4
 5
 6
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10
11   Susana E. Verduzco,                                  No. CV-19-04745-PHX-DWL
12                   Plaintiff,                           ORDER
13   v.
14   Kimberly A. Mulligan, et al.,
15                   Defendants.
16
17          On September 24, 2019, the Court issued an order dismissing Plaintiff’s pro se
18   complaint—which, in a nutshell, asserted a medical malpractice claim against a doctor
19   employed by the United States Department of Veterans Affairs (“VA”)—due to Plaintiff’s
20   failure to exhaust administrative remedies. (Doc. 22.) On October 11, 2019, Plaintiff filed
21   a motion for reconsideration. (Doc. 24.) On October 15, 2019, the Court denied that
22   motion for reconsideration. (Doc. 25.)
23          On November 13, 2019, Plaintiff filed a “Motion for Judicial Review” (Doc. 26),
24   which appears to be a second motion for reconsideration. That motion will be denied. This
25   case is closed, and Plaintiff is ordered not to file any additional motions in this action unless
26   she can cite a rule expressly allowing the motion.
27          Accordingly,
28   …
 1          IT IS ORDERED that Plaintiff’s “Motion for Judicial Review” (Doc. 26) is denied.
 2   Plaintiff shall not file any additional motion unless expressly permitted by the federal or
 3   local rules of civil procedure.
 4          Dated this 15th day of November, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
